FILED
                             NOT FOR PUBLICATION                           AUG 15 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ODILON ALBARRAN,                                 No. 13-56403

                Petitioner - Appellant,          D.C. No. 3:11-cv-00019-BTM

  v.
                                                 MEMORANDUM**
MICHAEL F. MARTEL,* Warden,

                Respondent - Appellee.


                     Appeal from the United States District Court
                        for the Southern District of California
                     Barry T. Moskowitz, Chief Judge, Presiding

                             Submitted August 13, 2014***

Before:         SCHROEDER, THOMAS, and HURWITZ, Circuit Judges.

       California state prisoner Odilon Albarran appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have


          *
             Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Michael F.
Martel is substituted for his predecessor, L.S. McEwen, as Warden.
          **
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253. We review de novo the district court’s

decision to deny a habeas petition, see Rhoades v. Henry, 598 F.3d 495, 500 (9th

Cir. 2010), and we affirm.

      Albarran contends that a prosecution witness’s improper reference to

Albarran’s status as a convicted felon constituted prosecutorial misconduct that

denied him a fair trial. The trial court admonished the jury to disregard the

statement. The California Court of Appeal’s conclusion that Albarran was not

prejudiced by the statement was neither contrary to, or an unreasonable application

of, clearly established law as determined by the United States Supreme Court, nor

based on an unreasonable determination of the facts in light of the state court

record. See 28 U.S.C. § 2254(d); Wood v. Ryan, 693 F.3d 1104, 1113 (9th Cir.

2012) (habeas relief will only be granted if a petitioner can establish that the

prosecutorial misconduct “‘had a substantial and injurious effect or influence in

determining the jury’s verdict’” (quoting Brecht v. Abrahamson, 507 U.S. 619, 637

(1993))).

      Albarran’s request to expand the certificate of appealability is denied. See

28 U.S.C. § 2253(c)(2); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999)

(per curiam).

      AFFIRMED.


                                           2                                       13-56403